Citation Nr: 1450164	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  08-17 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of left partial maxillectomy, left orbital floor reconstruction, medial canthal ligament repair surgery, and hospitalization following such surgery, and subsequent radiation therapy for malignant neoplasm in the left maxillary/paranasal sinuses provided by VA, to include epiphora, anosmia, dysguesia, diplopia of the left eye, right eye bulging, epistaxis, nasal obstruction, and left facial numbness (referred to hereinafter as "residuals").


REPRESENTATION

Appellant (the Veteran) is represented by: Harold H. Hoffman, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active duty service from September 1952 to September 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the RO in New Orleans, Louisiana.

Although the Veteran requested a Board hearing, he later withdrew that request in July 2009.  

In a decision dated September 2013, the Board denied the issue on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In an Order dated in June 2014, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's decision and remanded this issue back to the Board for development consistent with the Joint Motion.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the VA Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the June 2014 Joint Motion, the parties before the Veterans Court stipulated that, in its September 2013 denial of the claim, the Board did not "discuss whether Appellant had given informed consent pursuant to 38 C.F.R. § 17.32."

The parties also stipulated that, "[a]side from a letter to Appellant dated [September 27, 2010] requesting that Appellant submit the written consent[...], the record does not include any attempts by VA to obtain [the informed consent], as ordered in the September 2010 Board remand."

The February 1, 2006 operative report is of record and clearly indicates that "written proper consent was obtained from the patient" and that this consent described "the risks and benefits of the procedure."  The record reflects that, following the Board's February 2010 remand, the RO obtained VA outpatient records, including the February 2006 operative report and sent a letter to the Veteran requesting that he submit any pertinent records, including the informed consent.  However, the informed consent was not obtained and the subsequent supplemental statements of the case (SSOCs) do not discuss the informed consent or any determination as to its unavailability.  

The Veterans Court has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board is bound by the findings contained in the Joint Motion, as adopted by the Veterans Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file a copy of the signed informed consent regarding the February 1, 2006 surgical procedure (left partial maxillectomy, left orbital floor reconstruction, medial canthal ligament repair).  Record in the claims file all attempts made to obtain the consent and responses received.  

2.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


